Wickham, J.,
dissenting:
Believing as I do that the opinion of the majority of our court in this case tends to establish a rule inconsistent with that deducible from the decisions of our Supreme Court, and not defensible on principle, I fully concur in the dissent.
The answers on voir dire of Mr. Nevin, which were the only evidence in the court below, regarding his competency as a juror, are here subjoined.
“ Q. I believe you are one of the proprietors of the Pitts-burg Leader? A. Yes sir. .Q. Have you personally formed or expressed any opinion with reference to the guilt or innocence of the defendant, W. H. House? A. I have. Q. Is that a settled and fixed opinion in its character? A. I hardly understand. Q. Well, is it an opinion of such a character that it would prevent you from fairly trying the case, if you were sworn as a juror? A. No sir. Q. You think it would not? A. No sir. Q. Are you one of the editorial writers of the Leader? A. No sir. Q. Have you been reading the editorials in the Leader this winter? A. Yes. Q. Have you approved of the sentiments expressed in those editorials with regard to this case? A. Yes sir, I-have. Q. Well, many of these editorials pronounced the defendant guilty, I believe, of the charge, from time to time? A. Yes sir.”
By the court: “Q. If sworn as a juror, could you try the *318ease and. render a verdict in accordance with the evidence produced here in court, uninfluenced by any opinion that you may have had in the past? A. I would. Q. You could do that, could you? A. I .think I could. Q. Could you do that? Could you try the case and render a verdict in accordance with the evidence produced here in court, to the best of your knowledge and belief? A. Yes sir.”
Not one of the editorials, referred to in the examination of the juror, were shown to him, or to the court. It appears from a question asked that they were written in the winter, five or six months before the trial, which began on July 13, 1896. The circumstances under which they were composed and published, who inspired them, and “the sentiments expressed,” beyond the fact that they declared the defendant guilty, are matters about which we. know nothing, the record being silent thereon.
I am unable to assent to the proposition that the owner of an interest in a newspaper which, many months before a case is called for trial, happens to contain editorials expressing belief in the defendant’s guilt is necessarily disqualified from sitting as a juror at the trial, although he may have approved the articles when they appeared. It is not his past but his present state of mind that determines his competency. What he has thought, said or assented to in the past may be inquired into for the purpose of discovering the condition of his mind when he is called, but no court is bound to hold, in the face of satisfactory evidence that he is then unbiased, that he is incompetent as a juror, save in the exceptional case referred to in the opinion of our Brother Rice.
The trial judge in the court below in the present case not only heard the juror’s answers, but had as well the opportunity which we have not, to scrutinize his manner, appearance and conduct. The things last mentioned were, of course, duly considered, as they always should be (Ortwein v. Commonwealth, 76 Pa. 426), and no doubt had their influence. We have no right, therefore, to say that the juror should have been rejected, unless we adopt the broad rule of exclusion above indicated, the only one that can be invoked to sustain the majority opinion.
If this is to be the rule, anyone called, hereafter, as a juror *319•will be absolutely disqualified by affirmative answers to the following questions, viz: 1st. Have you any proprietary interest, large or small, in any newspaper published in this community ? 2d. Have you at any time heretofore seen and read editorial articles, in that newspaper, expressing belief in the defendant’s guilt? 3d. Have you approved of the sentiments expressed in these editorials regarding the case ? To question further will be needless and useless because, no matter how well satisfied the court might be, from the juror’s other answers of his honesty, intelligence and willingness and ability to try the case with an unbiased mind, he still must be rejected.
The argument that because the juror might perhaps be liable civilly and criminally for what had been published in the newspaper, he therefore would necessarily be interested and prejudiced, applies with equal legal force to one who through letters to friends declares his belief in the guilt of another who is charged with a crime. Even an oral expression of like character may subject the utterer to a civil action. It will scarcely be contended, however, that such possible consequences, in the instances suggested would justify a juror’s exclusion.
Looking at the record before us, which is all we. can properly consider, I-am convinced that the case was well and iairly. tried, in every particular, and that the judgment should be affirmed.